Citation Nr: 0814248	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-04 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease with chronic pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1954 to 
May 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for lumbar degenerative disc 
disease with chronic pain.  In February 2008, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  A transcript of the hearing is of 
record.

On April 10, 2008, this appeal was advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Private medical records dated from 1997 to 1999 show 
treatment for low back pain and findings of lumbar disk 
degenerative disease.  A March 1999 VA medical record shows a 
diagnosis of degenerative joint disease of the lumbar spine.  
A June 1999 VA x-ray examination report shows degenerative 
disc changes at L5-S1 and to a lesser degree at L4-5.  A June 
2004 VA x-ray examination report shows further findings of 
moderate degenerative disc disease and osteoarthritis in the 
lumbar spine.

The service medical records show the veteran slipped and fell 
to the ground while standing on a crash truck and suffered 
abrasions to the face and extremities in October 1954.  The 
veteran testified that injured his back in service when he 
was on the crash truck that was going to service a crashed 
plane.  He recalled that he jumped from the truck while it 
was moving falling on his knees and then rolling to his back.  
He said he did not feel pain in his back right away because 
of the adrenaline of carrying out his duties.  An April 1956 
medical record shows complaints of back pain for two days.  

As the record shows a present disability in the lumbar spine 
and a back injury in service, the determinative issue is 
whether there is a relationship between these.  A January 
2008 VA letter from a physician's assistant notes the veteran 
had been treated for chronic low back pain from degenerative 
disc disease and osteoarthritis and that a computed 
tomography report in March 1997 showed lower lumbar disk 
degenerative disease.  The examiner found that it was more 
likely than not that the veteran's chronic low back pain was 
the result of his falling off of a truck in 1954 or 1955 
while he was on active duty.  While this shows an indication 
that the present back disability might be related to service, 
the examiner did not review the claims file, particularly the 
evidence showing injury to the back after service.  A June 
1999 VA x-ray examination report notes the veteran reported 
chronic low back pain since his fall in 1965 (which was after 
service).  The veteran testified that he worked in 
construction after service and in 1965 fell from a piece of 
plywood and rolled to the floor below.  He indicated that he 
had a sore back after that and had to wear a brace.  A 
November 2003 VA medical record also notes the veteran fell 
10 feet in a construction job in 1960 and had chronic low 
back pain.  (It is not clear if these, in fact, refer to the 
same incident.)  The veteran also fell from a curb in 
February 1997 fracturing his left hip; but there is no 
indication that he injured his back.

Another opinion is necessary with consideration of the entire 
medical evidence of record to determine whether it is at 
least as likely as not that the present lumbar spine 
disability is related to the veteran's service.

The veteran was granted Social Security Administration (SSA) 
benefits in October 1997.  However, the supporting medical 
records used to make this decision are not reflected in the 
claims file.  These should be obtained.  See 38 C.F.R. 
§ 3.159(c)(2).

The veteran also should be asked to provide any identifying 
information he has for his construction work injury in 1960 
and/or 1965.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the supporting medical records 
used to grant SSA benefits in October 
1997.

2.  Contact the veteran and request any 
identifying information he has for his 
construction job where he suffered 
injury(ies) to his back in 1960 and/or 
1965.

3.  After completion of #1 and #2, 
schedule the veteran for a VA orthopedic 
examination to determine whether the 
veteran's chronic low back pain and 
present diagnoses of degenerative disc 
disease and degenerative joint disease of 
the lumbar spine are at least as likely as 
not related to his service.  All relevant 
evidence of record should be considered 
including the in-service injury to the 
back and the post-service injury or 
injuries in 1960 and/or 1965.

The claims file should be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  A 
complete rationale for all opinions 
expressed should be provided.

4.  Any additional development deemed 
appropriate should be accomplished.  The 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



